                                             _____________




    Case 2:20-cr-00210-CCC Document 1 Filed 07/26/19 Page 1 of 4 PageID: 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA                :    Mag. No. 19-7362 (CLW)

         v.                              :    Hon. Cathy L. Waldor

 JOSEPH HINKSMON                         :    CRIMINAL COMPLAINT



             I, Kevin Matthews, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

             I further state that I am a Special Agent with the Federal Bureau of
Investigation, and that this Complaint is based on the following facts:

                             SEE ATTACHMENT B

continued on the attached page and made a part hereof.




                                        Kevin Matthews, Special Agent
                                        Federal Bureau of Investigation


Sworn to before me and subscribed in my presence,

July 26, 2019                  at            Newark, New Jersey
Date                                         City and State



Unfted States Magistrate Judge
Name and Title of Judicial Officer           Signatur of Judicial Officer
   Case 2:20-cr-00210-CCC Document 1 Filed 07/26/19 Page 2 of 4 PageID: 2




                                  ATTACHMENT A

                                      Count 1
                         (Possession of Child Pornography)

            On or about July 24, 2019, in Union County, in the District of New
Jersey, and elsewhere, defendant

                                JOSEPH HINKSMON

did knowingly possess material that contained at least three images of child
pornography, as defined in Title 18, United States Code, Section 2256(8), which
images had been mailed, shipped, and transported using any means or facility
of interstate and foreign commerce and in and affecting interstate and foreign
commerce by any means, including by computer, and that were produced
using materials that had been mailed, and shipped and transported in and
affecting interstate and foreign commerce by any means, including by
computer.

               In violation of Title 18, United States Code, Sections 2252A(a)(5)(B)
      and 2.
   Case 2:20-cr-00210-CCC Document 1 Filed 07/26/19 Page 3 of 4 PageID: 3




                               ATTACHMENT B

             I, Kevin Matthews, a Special Agent with the Federal Bureau of
Investigation (“FBI”), Newark Division, have knowledge of the following facts
based upon both my investigation and discussions with other law enforcement
personnel and others. Because this affidavit is being submitted for the sole
purpose of establishing probable cause to support the issuance of a complaint,
I have not included each and every fact known to the government concerning
this matter. Where statements of others are set forth herein, these statements
are related in substance and in part. Where I assert that an event took place
on a particular date, I am asserting that it took place on or about the date
alleged.

Background

     1.  At all times relevant to this Complaint, defendant JOSEPH
HINKSMON (“HINKSMON”) resided in Cranford, New Jersey.

The Investigation

       2.    On or about July 24, 2019, law enforcement lawfully obtained
from HINKSMON’s residence multiple computers and electronic storage media
belonging to HINKSMON, including a Western Digital My Passport SSD hard
drive (the “Western Digital Hard Drive”). The Western Digital Hard Drive
contained images and videos of prepubescent children being sexually abused.

      3.    Three of the images located on the Western Digital Hard Drive
belonging to HINKSMON are described in detail below:

File Name:                                    This image appears to depict a
[redacted] 6a7dOc9b6albc7cO3.jpg              naked prepubescent female
                                              with black hair lying on her
                                              back on a white sheet with her
                                              legs spread. An adult hand is
                                              holding an adult male penis
                                              that is pressed against the
                                              child’s vagina. The letters
                                                        are in the lower right
                                              corner of the image.

File Name:                                    This image appears to depict a
[Redacted]7765.jpg                            Caucasian female who appears
                                              to be between the ages of four
                                              and seven years old with
                                              blondish brown hair and blue
                                              eyes. She is wearing a pink
  _____________________________________________




   Case 2:20-cr-00210-CCC Document 1 Filed 07/26/19 Page 4 of 4 PageID: 4




                                             and white long sleeved shirt
                                             with a smiling yellow star. An
                                             adult Caucasian male, naked
                                             from the waist down is in front
                                             of her and her legs are spread.
                                            The girl is holding his penis in
                                            her hand with her open mouth
                                            and tongue in close proximity
                                            to the penis.
 File Name:                                 This image appears to depict a
 [Redacted] dfwONION_2 1 4657eUr_O82jpg.jpg Caucasian prepubescent
                                            female who is wearing a pink
                                            and white shirt or dress with
                                            the words “Beach Club”
                                            written in yellow on it. She is
                                            wearing white and black shoes
                                            that are too large for her feet
                                            and is sitting with her bare
                                            vagina exposed. An adult male
                                            penis is on and/or in her
                                            vagina. The word “inna” is in
                                            the lower right corner of the
                                            image in white letters.

       4.    Before and during the search of his residence and after being
advised of his Miranda rights, defendant HINKSMON admitted to law
enforcement officers, among other things, in substance and in part, that: (1) he
has been viewing and masturbating to images and videos of child pornography
for more than a decade, (2) he views and/or downloads child pornography at
his place of business multiple times a week, (3) he maintains a collection of
child pornography that he estimated to contain approximately 10,000 images
and 1,000 videos, and (4) on more than one occasion, he has been sexually
aroused in the presence of minor children.

      5.    Based upon my education, training and experience, and my
discussions with other law enforcement officers, and to the best of my
knowledge, the images described in paragraph 3 above traveled in interstate
commerce and were produced using materials that were mailed and shipped
and transported in and affecting interstate and foreign commerce by any
means, including by computer, that is, the images were downloaded from and
transmitted via the Internet.
